Bkotxes, C. J.
1. A paper purporting to be an affidavit, but not signed by an affiant, is no affidavit and can not be amended; a judgment based thereon is void, and no execution can legally issue and no levy be legally made. Meadows v. Alexander, 1 Ga. App. 40 (57 S. E. 901).
2. Under the above-stated rulings and the facts of the instant case, there was no ease before the court, and the claimant’s motion to dismiss the levy should have been sustained (Morrison v. Anderson, 111 Ga. 847, 36 S. E. 462) ; the judge of the superior court properly sustained the certiorari, but erred in ordering a new trial. He should have dismissed the case.

Judgment reversed.


Luke and Bloodtoorth, JJ., concur.